Exhibit 10.7

 

EXECUTIVE EMPLOYMENT CONTINUATION AGREEMENT

 

Micromuse Ltd (“the Company”), a wholly owned subsidiary of Micromuse Inc. and
Michael Foster (“Executive” or “you” or “your”), in recognition of your
contributions to the past success of the Company and in order to promote
continuing contributions in the future, agree effective December 13, 2002, as
follows concerning your employment by the Company:

 

1. Executive agrees to continue to devote Executive’s full time efforts to
promote the success of the Company. The Company agrees that it shall provide to
Executive twelve months notice of termination of employment (“Notice Period”).
Provided that Executive’s employment termination satisfies the criteria set
forth in paragraph 2, Executive shall be entitled to the compensation and
benefits summarized below in Paragraph 4. During such Notice Period, the Company
shall have the right to limit Executive’s access to Company facilities.
Executive agrees to provide the Company six months notice of termination
(“Executive’s Notice Period”), other than termination for Good Reason as defined
below. Subject to the provisions of this Agreement, the Company may advance the
date of termination to any date for any reason, whether before or after the
Company or Executive has already given notice of termination, provided that in
such case the Company or its successor pays and provides the compensation and
other benefits under paragraph 4 below during the Notice Period or Executive’s
Notice Period, whichever is applicable. Notwithstanding the foregoing or other
provisions in this Agreement, if the Company terminates Executive’s employment
for Cause (as defined below), no advance notice need be given and no
compensation or benefits need be provided to Executive under this Agreement.

 

2. If (i) the Company terminates Executive’s employment without Cause (as
defined below) or Executive voluntarily terminates employment with Good Reason
(as defined below), Executive shall be entitled to the compensation and benefits
summarized below in Paragraph 4, provided that (i) Executive executes (and does
not revoke within any statutory period of revocation) the Company’s current
standard form of release and non-competition agreement and (ii) there is no
“Cause” for termination at the beginning of or during the Notice Period or, if
no advance notice of termination is given, at the time of termination.
Notwithstanding any provisions of this Agreement, Executive shall not be
entitled to and the Company shall not be obligated to provide any compensation
or benefits if Executive voluntarily terminates employment for other than Good
Reason (as defined below).

 

3. For purposes of this Agreement, “Cause” means the commission of any act of
fraud, embezzlement or dishonesty, conviction of a criminal offence on
indictment (other than motoring offence) under the laws of England, gross
misconduct, continued failure to perform assigned duties that are substantially
equivalent to Executive’s recent responsibilities (other than due to physical or
mental disability) for 30 days after receiving written notification from the
Board or the CEO of Micromuse Inc. or their designee(s), any material
unauthorized use or disclosure of confidential information or trade secrets of
the Company or any parent or subsidiary or any other material intentional
misconduct or breach of Executive’s employment obligations or commitments under
this Agreement (or other signed agreements related to Executive’s employment)
that adversely and materially affect the finances or business of the Company or
its successor. For purposes of this Agreement, “Good Reason” shall be deemed to
occur when one of the following occurs and is not cured by the Company within 15
days of receipt of written notice from Executive that such a circumstance has
occurred: Executive’s base salary or total cash compensation is materially
reduced (other than in conjunction with either identical or larger percentage
compensation reductions to substantially all Company and successor company (if
applicable) executives of equal and higher title or documented performance
deficiencies that materially and adversely affected the Company); or Executive’s
public company responsibilities or job content are substantially reduced or
changed by the Company or by any successor to the Company without express
consent of Executive in conjunction with or within twelve months after the close
of a Change of Control; Executive is required to relocate to an office more than
25 miles from his/her then current office. A termination of employment shall not
occur pursuant to a Corporate Transaction, Change of Control or Hostile
Take-Over (as those terms are defined in the



--------------------------------------------------------------------------------

Micromuse Inc. shareholder approved 1997 Stock Option/Stock Issuance Plan,
collectively referred to in this Agreement as “Change of Control”) in which
Executive is offered comparable employment the terms of which would not
constitute Good Reason; provided that if the successor to the Company in such a
Change of Control transaction does not remain expressly obligated under, assume
or otherwise become bound by this Agreement, such transaction shall constitute
Good Reason.

 

4. In the event of termination of employment and execution and non-revocation of
a release both of which satisfies the criteria of paragraph 2 of this Agreement,
whether before or after a Change of Control, the Company or its successor will
provide the following benefits for the applicable Notice Period commencing on
the earlier of the commencement of the applicable Notice Period under this
Agreement or actual termination of employment:

 

a. Twelve months of Executive’s base salary,

 

b. Twelve months of Executive’s target bonus/commissions (the intent of a. and
b. is that Executive shall receive the value of his/her then current base salary
and bonus (or, where applicable, bonus and/or commission payments at the higher
of bonus and commissions achieved during the immediately preceding twelve months
or the target bonus and commissions for the forthcoming twelve months), thus a
and b are collectively referred to as “salary continuance”), which shall be
pro-rated in the year of termination to assure receipt by Executive of twelve
months full value of expected compensation,

 

c. Executive level medical, dental, life and disability insurance during the
expected twelve month period of salary continuance, and

 

d. Continued vesting of outstanding stock options during the expected twelve
month period of salary continuance;

 

provided that if it is impractical for the Company or its successor to provide
any such benefit, it shall make Executive whole by paying an amount in cash
equal to the value of the benefit not provided. It is the intent of this
Paragraph 4 that Executive shall receive the full financial and other benefit of
this Agreement irrespective of whether Executive secures employment during the
Notice Period or the agreed period of salary continuation.

 

5. This Agreement and Executive’s offer letter and the Proprietary Information
and Inventions Agreement signed by Executive set forth all of the terms of
Executive’s employment by the Company. Terms of Executive’s employment
relationship can be modified only in a written document signed by Executive and
the Company’s CEO, Secretary or their designee.

 

6. This Agreement is entered into in London, England. You and the Company
mutually agree to arbitrate before a neutral arbitrator any and all disputes or
claims arising out of or in connection with the formation, interpretation or
claimed breach of this agreement and any and all disputes or claims arising from
or relating to your recruitment to or employment with the Company, or the
termination of that employment, including claims against any current or former
agent or employee of the Company, whether the disputes or claims arise in tort,
contract, or pursuant to a statute, regulation or ordinance now in existence or
which may in the future be enacted or recognized, including, but not limited to
claims for fraud, claims for wrongful termination of employment, infliction of
emotional distress, misrepresentation, interference with contract or prospective
economic advantage, defamation, unfair business practices, and any other tort or
tort-like cause of action relating to or arising from the employment
relationship or the formation or termination thereof; claims of discrimination,
harassment, or retaliation under any and all statutes, regulations, or
ordinances; and claims for non-payment or incorrect payment of wages, bonuses,
severance, employee fringe benefits, stock options and the like.

 

You and the Company agree that the following disputes and claims are not covered
by this Agreement and shall therefore be resolved as required by the law then in
effect: 1) statutory claims for benefits or claims that by law cannot be subject
to arbitration as provided hereunder; 2)claims concerning the validity,
infringement, enforceability, or misappropriation of any trade secret, patent
right, copyright, trademark, or any other intellectual or confidential property
held or

 

2



--------------------------------------------------------------------------------

sought by you or the Company; and 3) any other dispute or claim that has been
expressly excluded from arbitration by statute. Also, nothing in this
arbitration provision should be interpreted as restricting or prohibiting you
from filing a charge or complaint with a federal, state, or local administrative
agency charged with investigating and/or prosecuting complaints under any
applicable federal, state or municipal law or regulation.

 

You and the Company agree that all of the disputes that the parties have agreed
to arbitrate will be finally settled by binding arbitration in London, England.
The Arbitrator’s award shall be final and binding on both the Company and you
and it shall provide the exclusive remedy(ies) for resolving any and all
disputes and claims subject to arbitration under this Agreement.

 

The Company will bear cost of the Arbitrator’s fee and any other type of expense
or cost that you would not be required to bear if you were free to bring the
dispute(s) or claim(s) in court as well as any other expense or cost that is
unique to arbitration. Each party shall bear its own attorney fees, unless
otherwise determined by the Arbitrator or required by law. The Arbitrator shall
apply English law, without reference to rules of conflicts of law, to the
resolution of any dispute. Judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. Notwithstanding the
foregoing, the parties may apply to any court of competent jurisdiction for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this paragraph, without breach of this arbitration provision.

 

MICROMUSE INC.   MICHAEL FOSTER (Executive) By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

    (Signature)       (Signature) Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

3